Citation Nr: 1020570	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  07-07 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
of both lower extremities (to include as secondary to 
service-connected diabetes mellitus). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from 
July 1965 to July 1969.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from an October 2005 
rating decision of the Philadelphia, Pennsylvania Department 
of Veterans Affairs (VA) Regional Office (RO).  In January 
2010 a Travel Board hearing was held before the undersigned; 
a transcript of the hearing is associated with the claims 
file.  At the hearing, the Veteran sought, and was granted, a 
60 day abeyance period for the submission of additional 
evidence.  That period has lapsed; no additional evidence was 
received.    

The October 2005 rating decision also denied service 
connection for diabetes.  An interim (January 2009) rating 
decision granted service connection for diabetes, rated 10%, 
effective June 16, 2005.  In a February 10, 2009 dated 
document, the Veteran stated, "I am filing a NOD [emphasis 
added] with rating board decision DRO 1-22-09 for the 
percentage of my SC diabetes mellitus."  The RO interpreted 
this as a claim for increase, and in a May 2009 rating 
decision granted an increased (to 20%), effective September 
8, 2005 (rather than processing the matter as a NOD).  It 
appears that the Veteran is satisfied with such handling; 
however, he has not expressly so stated.  This matter is 
referred to the RO for clarification and any appropriate 
action (such as issuance of a SOC).   

This matter is being  REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claim.  While the notice provisions of the VCAA appear to be 
satisfied the Board is of the opinion that further 
development of the record is necessary to comply with VA's 
duty to assist the Veteran in the development of facts 
pertinent to his claim.  See 38 C.F.R. § 3.159 (2009).   

In June 2005 the Veteran filed claims of service connection 
for diabetes mellitus, Type II and peripheral neuropathy of 
both lower extremities.  An October 2005 rating decision 
denied service connection for such disabilities.  In April 
2006, the Veteran filed a timely notice of disagreement (NOD) 
in the matters.  In March 2007, the Veteran filed a VA Form 9 
(substantive appeal) appealing all of the issues listed on a 
statement of the case (SOC).  Notably, the original SOC 
(issued prior to the Veteran's VA Form 9 filing) is not 
associated with the claims file.  A February 2009 
supplemental SOC refers to the SOC (suggesting one was indeed 
issued).  A copy should be associated with the claims file.    

Governing regulation provides that an examination or opinion 
is necessary if the evidence of record: (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (B) establishes that the Veteran suffered an 
event, injury or disease in service; (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service, but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim. See 38 C.F.R. 
§ 3.159(c)(4). With respect to the factor C listed, the Court 
has stated that this element establishes a low threshold and 
requires only that the evidence "indicates" that there 
"may" be a nexus between the current disability or symptoms 
and the Veteran's service. McLendon v. Nicholson, 20 Vet. 
App. 79, 83 (2006). 

A January 2009 rating decision granted service connection for 
diabetes mellitus, Type II rated 10 percent, effective June 
16, 2005.  The February 2009 SSOC noted that the medical 
evidence of record did not show a clinical diagnosis of 
peripheral neuropathy of both lower extremities.  At his 
January 2010 hearing, the Veteran complained of numbness and 
tingling in both of his lower extremities.  The Veteran was 
last examined for diabetes/complications in 2008 (at which 
time it was noted that a sensorineural examination was not 
conducted as the Veteran did not have diabetic neuropathy.  
Given that the Veteran is competent to observe neurological 
symptoms in his extremities, that neuropathy is a known 
complication of diabetes, and the length of the intervening 
period, a contemporaneous examination is necessary. 

Accordingly, the case is REMANDED for the following:

1.  The RO should locate the SOC issued in 
the matter on appeal, review it for any 
deficiencies (and correct any found, with 
notice to the Veteran), and associate a 
copy with the claims file.  

2.  The RO should ask the Veteran to 
identify any (and all) sources of 
treatment he has received for neurological 
manifestations in his lower extremities 
since December 2008, and secure copies of 
complete clinical records of such 
treatment from the identified sources for 
association with the claims file.  

3.  The RO should then arrange for a 
neurological examination of the Veteran 
determine whether he has peripheral 
neuropathy of the lower extremities as a 
complication of/due to his service-
connected diabetes mellitus.  The 
Veteran's claims file must be reviewed by 
the examiner in conjunction with the 
examination, and any indicated tests or 
studies should be completed.  The examiner 
must explain the rationale for all 
opinions.

4.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate SSOC and 
afford the Veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).
 
